DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “The stationary gasket” in line 1.  There is insufficient antecedent basis for this limitation in the claim. Applicant has not claimed stationary gasket prior to this, thereby creating an indefiniteness issue due to the lack of antecedent basis. Examiner believes that this language should read “A stationary gasket”.
Claim 1 recites the limitation “all kinds of dishwashers and similar household appliances” in line 1. It is not clear what the "all kinds" of dishwashers was intended to cover and also what the Applicant intended to convey by the recitation "similar" 
Claim 1 recites the limitation “ensures the sealing not by being compressed but by stretching” in line 2. It is not clear what the Applicant intended to convey by the recitation “but by stretching" as it is expected of most seals to compress and stretch in the process of sealing. The metes and bounds of the terminology are unclear, thereby creating an indefiniteness issue. For the purposes of compact prosecution, the Examiner has interpreted the ‘ensures the sealing not by being compressed but by stretching’ as ‘by stretching’.
Claim 1 recites the limitation “sealing in both ways” in line 3. It is not clear what exact spatial regions/directions, the limitation "both ways" was intended to convey. The metes and bounds of the terminology are unclear, thereby creating an indefiniteness issue. For the purposes of compact prosecution, the Examiner has interpreted the ‘sealing in both ways’ as ‘sealing in the contact region between two components’.
Claims 2 and 3 are rejected as containing the same indefiniteness issues as above in claim 1, from which these claims depend. 
Claims 1 and 2 recite the limitation “ensures the sealing” in lines 2 and 1 respectively. The term “ensures” is relative and it is unclear as to what extent of sealing the Applicant is intending to claim. The metes and bounds of the terminology are unclear, thereby creating an indefiniteness issue. For the purposes of compact prosecution, the Examiner has interpreted the ‘ensures the sealing’ as ‘ensures leak-proof sealing’.
Claims 2 and 3 recite the limitation “rigid” plastic/s in lines 2 and 3 respectively. The term “rigid” is relative and it is unclear as to what extent of rigidity of the plastic, the Applicant is intending to claim. The metes and bounds of the terminology are unclear, thereby creating an indefiniteness issue.
Claim 2 recites the limitation “a single part” in line 2. It is not clear whether or not this limitation refers back to the “single part” of claim 1. The metes and bounds of the terminology are unclear, thereby creating an indefiniteness issue. . For the purposes of compact prosecution, the Examiner has interpreted the ‘a single part’ of claim 2 to be the exact same “single part” as in claim 1.
Claim 2 recites the limitation “two rigid plastics” in line 2.  It is not clear if the Applicant is trying to claim the “two rigid plastics”. The metes and bounds of the terminology are unclear, thereby creating an indefiniteness issue.
Claim 3 recites the limitation “injecting (2K injection technology) a softer thermoplastic” in line 2. It is not clear if the Applicant is trying to claim the limitation noted in the parentheses i.e. “2K injection technology”. The metes and bounds of the terminology are unclear, thereby creating an indefiniteness issue.
Claim 3 recites the limitation “the mold” in line 3.  There is insufficient antecedent basis for this limitation in the claim. Applicant has not claimed mold prior to this, thereby creating an indefiniteness issue due to the lack of antecedent basis. Examiner believes that this language should read “a mold”.
Claim 3 recites the limitation “the rigid plastic” in lines 2-3.  Applicant has not made it clear if the rigid plastic is same as or is one of the two rigid plastics mentioned in 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US20160029871A1).
Regarding claims 1 and 2, Kim et al. teaches a stationary gasket (sealing apparatus S, [0045]) used in dishwashers (dishwasher 10, Fig 1) to create a seal between a washing tank (13) and a pump chamber (30), [0045]) by stretching (snap-coupled, [0061], Fig 9) a single part (protecting member (50) of sealing apparatus S, Fig 3).

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 102(a) (1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kim et al. (US20160029871A1) in view of Derr et al. (DE10061885A1) and Giese et al. (EP2957424A1).
Regarding claim 3, Kim et al. teaches the stationary gasket structure of claim 1. Kim further teaches that the stationary gasket (sealing apparatus S) is produced via integration of two components (a packing member 40 that is flexible to be pushed around and hence is a softer material [0056] and a protecting member 50 that is rigid enough to apply pressure [0062] and be snap-coupled [0061]) in a ring shape and providing a leak-proof structure (see [0046-0048], [0051-0053], [0057]). 
Kim does not explicitly teach that the gasket is produced in a single piece by injecting (2K injection technology) a softer thermoplastic material on the rigid plastic before the plastic is moved out of the mold.
As detailed previously, Kim teaches the stationary gasket that ensures sealing by stretching and also by sealing in both ways with a single part thereby teaching the entire required structure as claimed, however, the gasket of Kim is not made in the same manner as claimed wherein the gasket is produced via 2K injection technology in plastic. Nonetheless, the manner in which a part is made does not determine the patentablity of the part itself and since the gasket of Kim meets all the claimed structural limitations, the claim is held unpatentable (see MPEP 2113 (I)).
Assuming arguendo, that Kim does not teach the claimed gasket due to the manner in which it was made, in the analogous art of Seals, Derr teaches use of plastic seal materials that are stiff or soft (see [0037]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the gasket of Kim et al with the plastic seal materials that can be stiff or soft as disclosed by Derr with the benefit of 
The combination of Kim and Derr does not explicitly disclose that the stationary gasket is produced in a single piece by injecting (2K injection technology) a softer thermoplastic material on the rigid plastic before the plastic is moved out of the mold. 
In the analogous art of composite seals for household appliance industry (see [0032-0035]), Giese teaches a method of producing single seal using two component (2K) injection molding method which employs a softer thermoplastic material (rubber/elastomer) on a rigid plastic (hard component) there by detailing a procedure to produce a single piece seal (see [0150], [0165-0166]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of making the sealing apparatus of Kim and Derr with the 2K injection molding method of Giese to produce a single piece seal by injecting the packing member (softer) on the protecting member (rigid plastic) with the benefit of achieving a strong adhesion between components via 2K injection molding while leading to reduction in cycle time for the production of the entire composite part (see [0002], [0166]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PALLAVI CHITTA whose telephone number is (571)270-5314.  The examiner can normally be reached on 7:30 am- 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PALLAVI CHITTA Ph.D./Examiner, Art Unit 1711       

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711